

117 HRES 562 IH: Supporting the designation of August 24, 2021, as “Kobe Bryant Day”.
U.S. House of Representatives
2021-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 562IN THE HOUSE OF REPRESENTATIVESJuly 26, 2021Mrs. Steel submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the designation of August 24, 2021, as Kobe Bryant Day.Whereas Kobe Bryant was a basketball legend that inspired so many globally to pursue his or her dreams and taught us that hard work truly pays off;Whereas, in 1996, Bryant entered the NBA directly after graduating Lower Merion High School in Ardmore, Pennsylvania, and played for the Los Angeles Lakers for 20 seasons;Whereas Bryant won five NBA championships, was an 18-time All-Star, a 15-time member of the All-NBA Team, a 12-time member of the All-Defensive Team, the 2008 NBA MVP, a two-time NBA Finals MVP winner, and a two-time Olympic Gold Medalist;Whereas Bryant was inducted into the Naismith Memorial Basketball Hall of Fame on May 15, 2021;Whereas, together with his wife Vanessa, Bryant founded the Bryant Family Foundation with a mission of helping young people in need, encouraging the development of physical and social skills through sports and assisting the homeless;Whereas Bryant founded the Black Mamba Sports Academy to connect aspiring athletes with experts to help them achieve their goals;Whereas Bryant was a beloved member of our community and a treasure to his neighbors in Orange County, California, and is one of the greatest basketball players of all time;Whereas the basketball legend, father of four, tragically lost his life along with his daughter, Gianna (Gigi), Orange Coast College head baseball coach John Altobelli, his wife Keri and his daughter Alyssa, Christina Mauser, basketball coach at Harbor Day School in Corona del Mar, Sarah Chester and her daughter Payton, and pilot Ara Zobayan;Whereas the Mamba and Mambacita Foundation, founded through the vision and loving memory of Kobe and Gianna Bryant continues this legacy with a mission to create positive impact for underserved athletes and young women in sports; andWhereas, during his career with the Lakers, Bryant’s jersey numbers were 8 and 24, therefore a fitting day to celebrate his legacy would be August 24th: Now, therefore, be itThat the House of Representatives supports the designation of a Kobe Bryant Day, to be observed with appropriate ceremonies and activities in furtherance of Kobe Bryant’s mission to engage in community building, helping young people in need, encouraging aspiring youth to follow their dreams, and living by Mr. Bryant’s words: The most important thing is to try and inspire people so that they can be great in whatever they want to do..